Exhibit 10.1

Execution Version

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of October 30, 2018 (this “Agreement”) by
and among LSC Communications, Inc., a Delaware corporation (the “Company”), and
the trustees (the “Trustees”) under the Amended and Restated Voting Trust
Agreement, dated as of June 25, 2010 (the “Voting Trust Agreement”), pursuant to
which certain shares of capital stock of Quad/Graphics, Inc., a Wisconsin
corporation (“Parent”), are held by the Quad/Graphics, Inc. Voting Trust (the
“Voting Trust”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, Parent and the
Company have entered into an Agreement and Plan of Merger, dated as of the date
hereof (as it may be amended, supplemented, modified or waived from time to
time, the “Merger Agreement”), providing for, among other things and subject to
the terms and conditions of the Merger Agreement the merger of QLC Merger Sub,
Inc., a wholly owned subsidiary of Parent (“Merger Sub”), with and into the
Company (the “Merger”), with the Company surviving the Merger as a wholly owned
subsidiary of Parent;

WHEREAS, as of the date hereof, the Trustees have the right to vote or direct
the voting of the Existing Trust Shares (as defined below), and the
Beneficiaries are the Beneficial Owners of the Existing Trust Certificates (as
defined below);

WHEREAS, it is a condition to the consummation of the Merger and the other
transactions contemplated by the Merger Agreement that Parent obtain the Parent
Shareholder Approval for the Parent Share Issuance at the Parent Shareholders
Meeting; and

WHEREAS, the Trustees have been provided with the execution copy of the Merger
Agreement and acknowledge that the Voting Trust will benefit directly and
substantially from the consummation of the transactions contemplated thereby;

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement and the transactions contemplated thereby, the
Company has required that each of the Trustees agree to, and each of the
Trustees has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

1. Certain Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Merger Agreement.

(b) “Beneficial Owner” shall be interpreted in accordance with the term
“beneficial owner” as defined in Rule 13d-3 adopted by the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended. The terms “Beneficial Ownership,” “Beneficially Own” and “Beneficially
Owned” shall have correlative meanings.



--------------------------------------------------------------------------------

(c) “Beneficiaries” means the beneficiaries of the Voting Trust.

(d) “Existing Trust Certificates” means the trust certificates of the Voting
Trust held by the Beneficiaries as of the date hereof, as set forth on Schedule
A.

(e) “Existing Trust Shares” means the number of Parent Shares or other
securities of Parent Beneficially Owned and/or owned of record by the Trustees
as of the date hereof, as set forth on Schedule B.

(f) “Trust Certificates” means the Existing Trust Certificates, together with
any trust certificates acquired by the Beneficiaries of the Voting Trust on or
after the date hereof.

(g) “Trust Shares” means the Existing Trust Shares, together with any Parent
Shares or other securities of Parent that are transferred to the Trustees on or
after the date hereof.

2. Agreement to Vote.

(a) From the date hereof until the Expiration Date (as defined below), at the
Parent Shareholders Meeting or any other meeting of the shareholders of Parent,
however called, including any adjournment or postponement thereof, and in
connection with any written consent of the shareholders of Parent, relating to
any proposed action by the shareholders of Parent with respect to the matters
set forth in Section 2(a)(ii) below, each Trustee hereby irrevocably and
unconditionally agrees to:

(i) appear at each such meeting or otherwise cause the Trust Shares that the
Trustees have the right to vote or direct the voting of to be counted as present
at each such meeting for purposes of calculating a quorum; and

(ii) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Trust Shares to which it
has, directly or indirectly, the right to vote or direct the voting, (A) in
favor of the Parent Share Issuance and any other action of the shareholders of
Parent in furtherance thereof; (B) in favor of any proposal to adjourn or
postpone the Parent Shareholders Meeting to a later date if there are not
sufficient votes to approve the Parent Share Issuance and/or if there are not
sufficient shares present in person or by proxy at the Parent Shareholders
Meeting to constitute a quorum and (C) against the following actions: (1) any
action or proposal in favor of any merger, amalgamation, consolidation, share
exchange, business combination, joint venture, sale of assets or securities or
other similar transaction involving Parent or any of its Subsidiaries, the
business of which constitutes 15% or more of the net revenues, net income or
assets of Parent and its Subsidiaries, taken as a whole, or any liquidation,
dissolution, recapitalization, extraordinary dividend or other significant
corporate reorganization of Parent, the business of which constitutes 15% or
more of the net revenues, net income or assets of Parent and its Subsidiaries,
taken as a

 

2



--------------------------------------------------------------------------------

whole, or any combination of the foregoing other than the Merger, (2) any action
or agreement submitted for approval to the shareholders of Parent that would
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Parent contained in the Merger
Agreement or of the Trustees contained in this Agreement and (3) any other
action or agreement submitted for approval to the shareholders of Parent that
would reasonably be expected to impede, frustrate, interfere with, delay,
postpone or adversely affect the Merger or the Parent Share Issuance or any
other transaction contemplated by the Merger Agreement or this Agreement,
including the consummation thereof; provided, however, that the parties
acknowledge that this Agreement is entered into by each of the Trustees solely
in his/her capacity as trustee of the Voting Trust and that nothing in this
Agreement shall prevent such Trustee from discharging his/her fiduciary duties
as a member of the board of directors of Parent.

(b) Any vote required to be cast or consent required to be executed pursuant to
Section 2(a) above shall be cast or executed in accordance with the applicable
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present (if applicable) and for purposes of
recording the results of that vote or consent. The Trustees shall provide the
Company with at least five (5) Business Days’ written notice prior to signing
any action proposed to be taken by written consent with respect to any of the
Trust Shares. The obligations of the Trustees under this Agreement, including
this Section 2, shall not be affected by any breach by the Company of any of its
representations, warranties, agreements or covenants set forth in the Merger
Agreement.

(c) Each of the Trustees hereby covenants and agrees that, except for actions
taken in furtherance of this Agreement, it (i) has not entered, and shall not
enter at any time while this Agreement remains in effect, into any voting
agreement or voting trust with respect to the Trust Shares other than the Voting
Trust Agreement, and (ii) has not granted, and shall not grant at any time while
this Agreement remains in effect, a proxy, a consent or power of attorney with
respect to the Trust Certificates inconsistent with the terms of this Agreement.

3. Representations and Warranties of the Trustees. Each Trustee hereby
represents and warrants (solely in his/her capacity as a Trustee and not
individually and not jointly and severally) to the Company as follows:

(a) Authority; Binding Nature of Agreement. Each Trustee has all requisite
capacity, power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby, and no other proceedings or
actions on the part of such Trustee are necessary or required under the Voting
Trust Agreement to authorize the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby. The
execution and delivery of this Agreement by each Trustee, and the performance by
each Trustee of such Trustee’s obligations under this Agreement, have been duly
authorized by all necessary action on the part of such Trustee. This Agreement
has been duly executed and delivered by such Trustee and, assuming this
Agreement constitutes a valid and binding obligation of the other parties
hereto, constitutes a valid and binding obligation of such

 

3



--------------------------------------------------------------------------------

Trustee, enforceable in accordance with its terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

(b) Ownership. The Existing Trust Certificates listed on Schedule A are, and any
additional trust certificates of the Voting Trust and any additional options to
purchase trust certificates of the Voting Trust acquired by the Beneficiaries
after the date hereof and prior to the Expiration Date will be, Beneficially
Owned or of record by the Beneficiaries. As of the date hereof, the Existing
Trust Certificates listed on Schedule A constitute all of the Trust Certificates
of the Voting Trust held of record, Beneficially Owned or for which voting power
or disposition of power is held or shared by the Beneficiaries. Except as
permitted by Sections 5.01, 5.02, 5.03, 5.05, 5.06, 5.07 and 5.08 of the Voting
Trust Agreement, the Beneficiaries may not transfer their Trust Certificates
without the prior unanimous vote or written consent of the Trustees, and except
as permitted by Sections 7.05(a) and 7.06 of the Voting Trust Agreement, the
Beneficiaries may not transfer or withdraw Trust Shares from the Voting Trust
without the prior unanimous vote or written consent of the Trustees.

(c) Non-Contravention. The execution and delivery of this Agreement by such
Trustee and his/her obligations under this Agreement will not, (i) conflict with
or violate any law, ordinance or regulation of any Governmental Body applicable
to him/her or by which any of his/her assets or properties is bound or
(ii) conflict with, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or require payment under, or result in the creation of any Encumbrance on
his/her properties or assets pursuant to, any note, bond, mortgage, indenture,
contract, agreement (including, for the avoidance of doubt, the Voting Trust
Agreement), lease, license, permit, franchise or other instrument or obligation
to which he/she is a party or by which his/her or any of his/her assets or
properties is bound, except for any of the foregoing as would not reasonably be
expected, either individually or in the aggregate, to prevent or materially
impair the ability of such Trustee to perform his/her obligations hereunder.

(d) No Preemptive Rights. No Trustee or Beneficiary has any right of first
refusal or any preemptive or similar rights to purchase any Parent Shares in
connection with any issuance of Parent Shares.

(e) Trustees. Each Trustee is an existing trustee of the Voting Trust duly
appointed in accordance with the Voting Trust Agreement and has not resigned or
been removed as of the date hereof. As of the date hereof, the Voting Trust does
not have any trustee other than the Trustees.

(f) Voting Power. As of the date hereof, the Voting Trust owns of record, and
has the sole right to vote, the Parent Shares as set forth on Schedule B
constituting more than a majority of the voting power of all the outstanding
Parent Shares, and such shares are not subject to Section 180.1150 of the
Wisconsin Business Corporation Law.

 

4



--------------------------------------------------------------------------------

(g) Voting Trust Agreement. The amended and restated voting trust agreement,
dated as of June 25, 2010, filed as Exhibit 9.1 to Parent’s Current Report on
Form 8-K, dated July 2, 2010 and filed on July 9, 2010, is a true and complete
copy of the Voting Trust Agreement and is in full force and effect.

(h) Reliance by the Company. Each Trustee understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by such Trustee.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Trustees and Beneficiaries as follows:

(a) Authority; Binding Nature of Agreement. The Company has all requisite
corporate power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by the Company, and the performance by the Company of its
obligations under this Agreement, have been duly authorized by all necessary
action on the part of the Company. This Agreement has been duly executed and
delivered by the Company and, assuming this Agreement constitutes a valid and
binding obligation of the other parties hereto, constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

5. Restrictions on Transfer of Trust Certificates and Trust Shares; Compliance
with the Merger Agreement.

(a) Except as provided in Section 5(b), each Trustee hereby covenants and agrees
that, during the period from the date of this Agreement until the date Parent
Shareholder Approval is obtained, such Trustee shall not (i) sell, transfer,
pledge, encumber, assign, distribute, gift or otherwise dispose of, or consent
to any of the foregoing (collectively, a “Transfer”), (ii) enter into any
contract, option or other arrangement or understanding with respect to any
Transfer (whether by actual disposition or effective economic disposition due to
hedging, cash settlement or otherwise) of, any of the Existing Trust Shares, any
additional Parent Shares and options to purchase Parent Shares acquired
beneficially or of record by such Trustee after the date hereof, or any interest
therein, or (iii) approve any withdrawals of Trust Shares represented by the
Trust Certificates from the Voting Trust pursuant to Section 7.05(b) of the
Voting Trust Agreement, in each case, without the prior written consent of the
Company. Any purported Transfer of the Trust Shares in violation of this
Section 5 shall be null and void ab initio.

(b) Notwithstanding the provisions of Section 5(a), (i) the Beneficiaries may
withdraw Trust Shares represented by the Trust Certificates from the Voting
Trust pursuant to and in accordance with Section 7.05(a) of the Voting Trust
Agreement, and the Trustees may allow any such withdrawals and (ii) (A) the
Beneficiaries may withdraw Trust Shares represented by the Trust Certificates
from the Voting Trust pursuant to and in accordance with Section 7.05(b) of the
Voting Trust Agreement, and the Trustees may allow any such withdrawals and
(B) the

 

5



--------------------------------------------------------------------------------

Trustees and/or the Beneficiaries may sell or otherwise Transfer Parent Shares,
provided that no withdrawal, sale or Transfer shall be permitted pursuant to
this clause (ii) if following such withdrawal, sale or Transfer (assuming the
maximum permitted withdrawal under clause (i) during the calendar year) would
result in the Voting Trust ceasing to hold, or the Trustees not having
Beneficial Ownership of, at least 60% of the total voting power of Parent.

(c) The Trustees will take all actions necessary to comply with, and cause
Parent to comply with, Section 6.14 of the Merger Agreement.

6. Stop Transfer; Changes in Trust Shares. Each Trustee hereby agrees with, and
covenants to, the Company that (a) this Agreement and the obligations hereunder
shall attach to the Trust Shares and shall be binding upon any Person or entity
to which legal or Beneficial Ownership shall pass, whether by operation of Law
or otherwise, including its successors or assigns; and (b) except as provided in
Section 5(b), prior to the date Parent Shareholder Approval is obtained, no
Trustee shall request that Parent register the transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any or all
of the Trust Shares. In the event of a stock split, stock dividend or
distribution, or any change in the Parent Shares by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of Parent Shares or the like, the terms “Existing Trust Shares” and “Trust
Shares” shall be deemed to refer to and include such Parent Shares as well as
all such stock splits, dividends and distributions and any securities into which
or for which any or all of such Parent Shares may be converted, changed or
exchanged or which are otherwise received in such transaction.

7. Publication. Each Trustee (a) hereby authorizes, in such Trustee’s capacity
as a shareholder of Parent only, the publication and disclosure by Parent and
the Company in any press release or in the Proxy Statement/Prospectus, S-4
Registration Statement (including all documents and schedules filed with the
SEC) or other disclosure document required in connection with the Merger
Agreement or the transactions contemplated thereby, its identity and holdings of
the Trust Shares and the existence and terms of this Agreement, and (b) hereby
agrees to reasonably cooperate with Parent and the Company in connection with
such filings. Each Trustee hereby agrees to as promptly as practicable notify
Parent and the Company of any required corrections with respect to any
information supplied by such Trustee, if and to the extent that any information
shall contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.

8. Additional Parent Shares. Each Trustee agrees, during the period from the
date of this Agreement until the Expiration Date, to notify the Company promptly
in writing of the number of any additional Parent Shares, any additional options
to purchase Parent Shares or other securities acquired by the Trustees, if any,
after the date hereof.

9. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to any Trust Shares. All rights, ownership and economic
benefits of and relating to the Trust Shares shall remain vested in and belong
to the Trustees and/or the Beneficiaries, and the Company shall have no
authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of Parent or exercise any power or
authority to direct the Trustees in the voting of any of the Trust Shares,
except as otherwise provided herein.

 

6



--------------------------------------------------------------------------------

10. No Breach. Each of the Trustees agrees, during the period from the date of
this Agreement until the Expiration Date, not to (a) take, agree or commit to
take any action that would make any representation and warranty of such Trustee
contained in this Agreement inaccurate in any material respect as of any time
during the term of this Agreement, (b) agree or commit to take any action
necessary to prevent any such representation or warranty from being inaccurate
in any material respect at any such time or (c) agree or commit to take any
action that would constitute a breach of any covenant of such Trustee contained
in this Agreement.

11. Changes to Voting Trust Agreement.

(a) To the extent permitted by the Voting Trust Agreement, each of the Trustees
agrees, during the period from the date of this Agreement until the Expiration
Date, not to appoint any additional trustee under the Voting Trust Agreement
unless, prior to such appointment, (i) such Trustee provides to the Company
prior written notice at least five (5) days prior to the date of such
appointment and (ii) such Person who will be appointed as a trustee under the
Voting Trust Agreement agrees in writing, in form and substance reasonably
acceptable to the Company, to be subject to the terms and conditions of this
Agreement (including the voting obligations hereunder) and to be bound by the
terms and conditions of this Agreement.

(b) To the extent permitted by the Voting Trust Agreement, each of the Trustees
agrees, during the period from the date of this Agreement until the Expiration
Date, not to amend the Voting Trust Agreement in a manner that adversely affects
the ability of such Trustee to comply with its obligations under this Agreement
and, in any event, such Trustee shall provide to the Company written notice at
least five (5) days prior to the effective date of any amendment to the Voting
Trust Agreement.

12. Termination. This Agreement shall terminate without further action upon the
earliest to occur of (a) the Effective Time and (b) the termination of the
Merger Agreement in accordance with its terms (the date and time at which the
earliest of clause (a) and clause (b) occurs being, the “Expiration Date”). Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (i) nothing set forth
in this Section 12 shall relieve any party from liability for any material
breach of any representation, warranty or covenant contained in this Agreement
occurring prior to the termination hereof; and (ii) the provisions of this
Section 12 and Section 14 through Section 21 shall survive any termination of
this Agreement.

13. Further Assurances. From time to time, at the other party’s request and
without further consideration, each party hereto shall execute and deliver such
additional instruments and other documents and shall take all such further
actions as may be necessary or desirable to effectuate, carry out and comply
with all of the terms of this Agreement and the transactions contemplated
thereby.

 

7



--------------------------------------------------------------------------------

14. Notices. Any notice or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have duly given (a) on the date of receipt if delivered by
registered or certified mail (return receipt requested, postage prepaid), (b) on
the date of receipt if delivered by national overnight courier (providing proof
of deliver) or (c) on the date delivered if sent by email (provided confirmation
of email receipt is obtained), in each case, as follows:

if to the Company, to:

LSC Communications, Inc.

191 N. Wacker Dr., Suite 1400

Chicago, IL 60606

Attn: Suzanne S. Bettman, General Counsel

Email: sue.bettman@lsccom.com

(with a copy, which shall not constitute notice, to):

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attn: Audra D. Cohen

E-mail: cohena@sullcrom.com

if to the Trustees to the addresses listed next to its/his/her name on Schedule
A and/or Schedule B

(with copies to, which shall not constitute notice):

Quad/Graphics, Inc.

N61 W23044 Harry’s Way

Sussex, WI 53089-3995

Attn: Jennifer J. Kent, Executive Vice President of Administration and

General Counsel

E-mail: jkent@qg.com

and

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Patrick G. Quick

Russell E. Ryba

E-mail: pquick@foley.com

             rryba@foley.com

 

8



--------------------------------------------------------------------------------

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

15. Amendment and Modification; Waivers. This Agreement may not be amended,
modified or supplemented, except by an instrument in writing signed on behalf of
each of the parties hereto. Any agreement on the part of a party to any waiver
of any obligation of the other parties shall be valid only if set forth in an
instrument in writing signed on behalf of such waiving party. The failure of any
party to asset any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights, nor shall any single or partial exercise by
any party of any of its rights under this Agreement preclude any other or
further exercise of such rights or any other rights under this Agreement.

16. Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

17. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties, and any such assignment without such consent shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.

18. Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF WISCONSIN WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD HAVE THE EFFECT OF APPLYING THE
LAWS OF, OR DIRECTING A MATTER TO, ANOTHER JURISDICTION.

(b) The parties hereby irrevocably submit to the personal jurisdiction of the
courts of the State of Wisconsin and the Federal courts of the United States of
America located in the State of Wisconsin solely in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement of this
Agreement or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any such document may not be enforced in or by such courts, and the parties

 

9



--------------------------------------------------------------------------------

hereto irrevocably agree that all claims relating to such action, proceeding or
transactions shall be heard and determined in such a Wisconsin State or Federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and, to the extent permitted by Law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 14 or in such other manner as may be permitted by Law shall be valid and
sufficient service thereof.

19. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

20. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by facsimile or PDF shall be sufficient to bind the parties to the
terms and conditions of this Agreement.

21. Entire Agreement; Third Party Beneficiaries. This Agreement (including
Schedule A and Schedule B hereto and, to the extent referred to in this
Agreement, the Merger Agreement, together with the agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto) (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof and (b) is not intended to
confer any rights, benefits, remedies, obligations or liabilities upon any
Person other than the parties hereto and their respective successors and
assigns.

22. Severability. If any term, provision, covenant or restriction in this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated, so long as the economic and legal substance of the transactions
contemplated hereby, taken as a whole, are not affected in a manner materially
adverse to any party hereto. Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties as closely as
possible and to the end that the transactions contemplated hereby shall be
fulfilled to the maximum extent possible.

 

10



--------------------------------------------------------------------------------

23. Specific Performance. The parties agree that irreparable damage would occur
and the parties would not have any adequate remedy at law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Wisconsin state court or any Federal court of the United States
of America located in the State of Wisconsin, and in any action for specific
performance, each party hereby waives the defense of adequacy of a remedy at law
and waives any requirement for the securing or posting of any bond in connection
with such remedy, this being in addition to any other remedy to which they are
entitled at law or in equity.

24. Headings; Interpretation. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. The words “include”,
“includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Whenever
“knowledge” is used in this Agreement, it shall be deemed to mean the actual
knowledge of the Trustees and the Beneficiaries. All Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. The
parties have participated jointly in negotiating and drafting this Agreement. In
the event that an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LSC COMMUNICATIONS, INC. By  

/s/ Thomas J. Quinlan, III

  Name:   Thomas J. Quinlan, III   Title:   Chairman, President and Chief
Executive Officer

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Trustees and the Beneficiaries has executed this
Agreement as of the date first written above.

 

VOTING TRUST TRUSTEES By  

/s/ J. Joel Quadracci

  Name:   J. Joel Quadracci, Trustee By  

/s/ Kathryn Quadracci Flores

  Name:   Kathryn Quadracci Flores, Trustee By  

/s/ Elizabeth Quadracci Harned

  Name:   Elizabeth Quadracci Harned, Trustee By  

/s/ David A Blais

  Name:   David A Blais, Trustee

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

EXISTING TRUST CERTIFICATES

 

Name

   Number of
Trust
Certificates
Owned of
Record  

WINDHOVER FOUNDATION

     1,018  

ELIZABETH E QUADRACCI

     1,467,958  

H. RICHARD QUADRACCI 2010 Trust

     259,939  

RICHARD’S CHILDRENS TRUST

     115,762  

JOEL QUADRACCI

     773,403  

JOEL & CARAN QUADRACCI

     780  

CARAN QUADRACCI

     2,517  

KATHRYN Q. FLORES

     741,172  

RAJA FLORES

     4,918  

1992 TRUST FBO JOEL QUADRACCI

     113,395  

1992 TRUST FBO ELIZABETH Q. HARNED

     113,435  

ISABELLA FLORES 1999 TRUST

     26,599  

KAITLIN FLORES 2000 TRUST

     26,599  

HARRY FLORES 2002 TRUST

     26,599  

ISABELLA FLORES 2017 TRUST

     2,545  

KAITLIN FLORES 2017 TRUST

     2,545  

HARRY FLORES 2017 TRUST

     2,545  

JOEL QUADRACCI 2012 DGT #1

     809,525  

KATHRYN QUADRACCI FLORES 2012 DGT #1

     643,984  

ELIZABETH QUADRACCI HARNED 2012 DGT #1

     809,525  

H. RICHARD QUADRACCI 2012 DGT #1

     809,527  

JOEL QUADRACCI 2012 DGT #2

     582,726  

KATHRYN QUADRACCI FLORES 2012 DGT #2

     582,726  

ELIZABETH QUADRACCI HARNED 2012 DGT #2

     582,726  

H. RICHARD QUADRACCI 2012 DGT #2

     582,724  

HARRY V. QUADRACCI 1998 TRUST FBO H. RICHARD QUADRACCI

     570,801  

JJQ 2015 LLC

     542,261  

Larry Betz RKF LLC

     542,196  

JACACK LLC

     542,261  

JJQ 2017 LLC

     74,948  



--------------------------------------------------------------------------------

Larry Betz RKF II LLC

     74,948  

ELIZABETH QUADRACCI HARNED

     806,152  

E. M. QUADRACCI & C. B. HARNED AS JT TEN WROS

     17,381  

CHRISTOPHER B. HARNED

     2,174  

1992 TRUST FBO H. RICHARD QUADRACCI

     28,629  

JACACK 2017 LLC

     74,949  

SINSINAWA INDUSTRIES LLC

     74,949  

MEGHAN QUADRACCI 2001 TRUST

     24,580  

HALLE QUADRACCI 2003 TRUST

     24,579  

DANICA QUADRACCI 2008 TRUST

     24,579  

ELIZABETH HARNED 2003 TRUST

     15,919  

KATHERINE HARNED 2004 TRUST

     15,919  

WILLIAM HARNED 2006 TRUST

     15,919  

ALEXANDER HARNED 2007 TRUST

     15,919  

QUADGRAPHICS INC. VOTING TRUST DTD 9/1/1982

    
Class A stock
10,046  
 



--------------------------------------------------------------------------------

SCHEDULE B

EXISTING TRUST SHARES

 

Number of Parent Shares Beneficially Owned and of Record:   

10,046 shares of class A common stock

12,574,255 shares of class B common stock

Address for Notices:   

c/o Quad/Graphics, Inc.

N61 W23044 Harry’s Way

Sussex, WI 53089-3995
Attn: J. Joel Quadracci